EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by applicant’s representative, Attorney for applicant, Vincent Anderson, Reg. No. 54,962 on 01/24/2022. See also attached Interview Summary.



In the claims:
		See attached Claims Listing.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is directed to an apparatus comprising, among other things, X MAC circuits to dynamically switch between a first configuration and a second configuration in response to a control signal, wherein in the first configuration, the X MAC circuits are to perform a matrix-matrix computation with the X elements of the input vector and a single element of the weight matrix; and wherein in the second configuration, the X MAC circuits are to perform a matrix-vector computation with a single element of the input vector and X elements of the weight matrix. Claim 12 is directed to a system comprising, among other things, X MAC circuits to dynamically switch between a first configuration and a second configuration in response to a control signal, wherein in the first configuration, the X MAC circuits are to perform a matrix-matrix computation with the X elements of the input vector and a single element of the weight matrix; and wherein in the second configuration, the X MAC circuits are to perform a matrix-vector computation with a single element of the input vector and X elements of the weight matrix.
None of the prior art references cited teach or suggest the concept of X MAC circuits that dynamically switches between a first configuration to perform matrix-matrix computation and a second configuration to perform a matrix-vector computation. Furthermore, examiner is persuaded by applicant’s arguments that Le Gallo-Bourdeau does not disclose or suggest an architecture to perform matrix-matrix multiplication, nor a dynamically configurable architecture that could change the configuration to compute matrix-matrix and matrix-vector multiplications on the same MAC unit; that MAC units are traditionally configured for either matrix-vector or matrix-matrix operations; and Le Gallo-Bourdeau suggests using matrix-vector operation instead of matrix-matrix multiplication (see remarks page 2 second and third paragraph and page 3 first full paragraph submitted 12/28/2021). 

Claims 2-11 and 13-21 are also allowed for at least the same reasons as claims 1 and 12 respectively as discussed above by reason dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767




/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182